Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021. Claims 1-9 are currently under examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN204623855 in view of KOK et al. (“Using Inertial Sensors for Position and Orientation Estimation”).
Regarding Claim 1, CN204623855 discloses a self-leveling recovery platform (Fig. 1-2) for a landing operation of an unmanned aerial vehicle, the recovery platform comprising: 
a base (8, Fig. 1) for fixed mounting to a moving body; 
a landing pad (1, Fig. 1) having a landing surface; 
10s, Fig. 2) attached to the base; 
first to three arms(3, Fig. 1-2) connecting the first to sixth motors to the platform;
a tilt/inclination sensor sensing tilt/inclination (para. [0032], [0034], of the English translation) of the landing pad and outputting an tilt/inclination sensor sensing signal and elmo driver for motor control; and 
a controller (para. [0034]) configured to receive tilt/inclination sensor sensing signal and control each of the motors to adjust the arms (via elmo drivers, para. [0034]) in response to the tilt/inclination  sensor sensing signal such that the landing surface is maintained in a substantially stable plane relative to a predetermined surface (Fig. 1-3, para. [0017], of the English translation).  
CN204623855 do not explicitly disclose, but Kok teaches a use of accelerometer and gyroscope/inertial measurement unit for motion sensing in verity of applications (see page 3, Fig. 1.3, page 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tilt/inclination sensor of CN204623855 with the accelerometer and gyroscope/inertial measurement unit taught in Kok in order to measure the motion acceleration/orientation/force of the recovery platform (i.e. para. [0036] of the applications specification identifies the accelerometer and gyroscope/inertial measurement unit can be of one unit).
	CN204623855 and Kok in combination discloses the claimed invention except having the first to six motors and first to sixth arms.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first to three motors and the first to three arms of CN204623855 and Kok with the first to sixth motors and the first to six arms, since St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 2, CN204623855 discloses a self-leveling recovery platform (Fig. 1-2) with a tilt/inclination sensor mounted to a bottom of the landing pad that is opposite to the landing surface (para. [0014], of the English translation, i.e. on the “supporting platform”, that is the bottom of the landing pad). Therefore, as modified, the accelerometer and the gyroscope/inertial measurement unit are mounted to a bottom of the landing pad that is opposite to the landing surface.  
Regarding Claim 3, CN204623855 discloses a self-leveling recovery platform (Fig. 1-2) wherein the first to sixth motors each comprise:  - 13- 
a shaft  (9, Fig. 2) controlled by the controller to rotate in clockwise and counterclockwise directions according to tilt/inclination sensor signal; and 
a projection (5, Fig. 2) extending from the shaft so as to rotate in the clockwise or counterclockwise direction as the shaft rotates in the clockwise or counterclockwise direction (i.e. rotates), 
wherein a first end of one of the first to three arms is connected to the projection, and a second end of the one of the first to sixth arms is connected to the landing pad (Fig. 1-2).  
Therefore, as modified by the Kok reference, the controllers works according to the accelerometer sensing signal and the gyroscope/inertial measurement signal to articulate the first to six arms of the recovery platform.
Regarding Claim 5, as modified in claim 1, CN204623855 discloses a self-leveling recovery platform (Fig. 1-2) wherein the first to sixth motors are first to sixth linear actuators (i.e. A linear actuator is an actuator that creates motion in a straight line as shown in Fig. 2, para. [0028] of the English translation) each controlled by the controller (para. [0034]) such that each of the first to sixth arms extends from or retracts towards its corresponding first to sixth motor according to tilt/inclination sensor signal(para. [0032], [0034], of the English translation).  

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN204623855 in view of KOK et al. (“Using Inertial Sensors for Position and Orientation Estimation”) and further view of Besenzoni (US 9,187,186).
Regarding Claim 8, CN204623855 and Kok are silent, but Besenzoni teaches a recovery platform wherein the landing pad is foldable to reduce the footprint of the landing pad (abstract, Fig 1-5).   It would have been obvious to one of ordinary skill in the art to modify the recovery platform of CN204623855 and Kok to be foldable as taught in Besenzoni in order to reduce visibility, foot print; increase the esthetics of the landing pad as well as increase efficient use of available space.
Regarding Claim 9, CN204623855 and Kok are silent, but Besenzoni teaches a recovery platform wherein the landing pad comprises an extension section (5s, Fig. 1-5) and a base portion (4, Fig. 5), wherein the extension section extends from the base portion to provide a runway for a unmanned aerial vehicle (Fig. 1-5).  It would have been obvious to one of ordinary skill in the art to modify the recovery platform of CN204623855 and Kok with an extension section as taught in Besenzoni in order to increase landing surface area/foot print as well as increase efficient use of available space.

Allowable Subject Matter
Claims 4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642